 In tl)e Flatter Of GENERAL MOTORS CORPORATION'and INTERNATIONAL'UNION, L. A. W. A., AFFILIATED WITH'THE A. F. L,,In the Matter of GENERAL MOTORS CORPORATIONand1PATTERNMAKERS LEAGUE OF NORTH AMERICA, AFFILIATED WITH THE, A, F L.,In the Matter of GENERAL MOTORS CORPORATION'and,INTERNATIONALUNION,UNITED AUTOMOBILEAFFILIATED WITH THE C. I. O.'W.In the Matter of GENERAL MOTORS CORPORATIONandLOCAL 1411,INTERNATIONAL ASSOCIATION OF MACHINISTS (A. F. OF L1.),Cases Nos R--1721 to R-1781,inclusiveFOURTH SUPPLEMENTAL DECISIONCERTIFICATION OF REPRESENTATIVESANDORDEROn February 28, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections in theabove-entitled proceedings.'On April -15, 1940, the,' Board issuedan Amendment to Direction of Elections.2Pursuant to the Direction of Elections, as amended, elections bysecret ballot were conducted on April 17, 1940, under the directionand supervision of the Regional Director for the Seventh Region,Detroit,Michigan, among employees at specified plants of GeneralMotors Corporation, herein called the Company.On April 25, 1940, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partiesan Elections Report, and on May 1, 1940, a Correction of ElectionsReport.120N.L R n,950222 N L R 11,98626 N L R B., No 5.60 GENERAL MOTORS CORPORATION61On May 29, 1940, the Board issued a Supplemental Decision,Certification of Representatives, Direction of Run-off Elections, andOrder,' in which,amongother things, the Board directed that run-offelections be conducted among the employees of the Company in thework classifications set forth in the footnote hereto,4 said employeesbeing herein called the production and maintenance employees, at theChevroletMotor Division, Baltimore, Maryland, and at the FisherBody Division (Plant #40), Detroit, Michigan.On May 31, 1940, the Regional Director issued and duly. servedupon the parties an Amendment to Elections Report, First Supple-mental Elections Report, and Report on Objections.On June 22, 1940, the Board issued aSecond Supplemental Decision,Certification of Representatives, and Order,' in which, among otherthings, the Board directed the Regional Director, upon notice to theinterested parties and in the presence of such representatives as thesaid parties might designate, to open three challenged ballots whichhad been cast in the election among the employees of the Company inthe work classifications set forth in the footnote hereto,' said employeesbeing herein called the pattern makers, at the Saginaw MalleableDivision, Saginaw, Michigan.On July 5, 1940, the Regional Director issued and duly served uponthe parties a Second Supplemental Elections Report.,In his Second Supplemental Elections Report, to which no objectionsor exceptions have been filed by any of the parties, the Regional Direc-tor reported the results of the balloting in the two run-off elections asfollows:a 24 N. L R B. 1594Production and maintenance employees,and mechanical employees in engineering department shops,excluding direct representatives of the management,such as officers and directors of the Company, salesmanagers and assistant sales managers,factory managers and assistant factory managers,directors andemployees of sales, accounting,Personnel and Industrial Relations Departments,directors of purchases andassistant directors of purchases,superintendents and assistant superintendents,general foremen,foremenand assistant foremen, and all other persons working in a supervisory capacity,including those having theright to hire or discharge and those whose duties include recommendation as to hiring or discharging (butnot leaders),and those employees whose work is of a confidential nature, time-study men,plant protectionemployees(but not to include maintenance patrolmen or fire patrolmen),all clerical employees,,chief engi-neers,and shift-operating engineers in power plants,designing(drawing board),production estimating andplanning engineers,draftsmen and detailers,physicists,chemists,metallurgists,artists,-designer-artistsand clay and plaster modelers(but not those who make patterns),timekeepers,technical school students,indentured apprentices,and those technical or professional employees who are receiving special training,kitchen and cafeteria help.524 N. L. R.B , No. 6 b.On July 9, 1940,the Board issued a Third Supplemental Decision and Order(25N. L. R.B 258)covering matters not here material.5Wood pattern makers and model makers,working on bench or machine'(but not shaper hands),metalpattern makers working on bench or machine, model and pattern checkers,keller model set-up men, andthe apprentices of these classifications(but not supervisory or salaried employees and those whose work isof a confidential nature).e 62DECISIONS'OF' NATIONAL` 'LABOR RELATIONS BOARDIChevrolet-Motor'Baltimtmore,Maryland!'.. ,Total,allballots1.Total -6n eligibilityl ist_943.-2.,Total ballots cast___ 8343.Total ballots,challenged-----------------34.Total Blank'ballots___`V!^5.Total void ballots'___________!f-_!_1_i , ,II.,,6.Total valid, votes cast-------- 827,'Valid-'votes7.Total number of,votes for A. F. L.-International Union,IUnited Automobile Workers of America _ _ _ _ _ _ _ _ _ _ _ _ _1168.Total;hi mbei of votes for'C:-I. O.=Ii ter`nationall Union,,Fisher Body Division (Plant #40), Detroit, MichiganTotal; _Valid.,allvotesballotsonly1.Total on eligibility list___________________,___ 4026.Total valid votes cast---------------------_ _ _"_ _ _ - _ _ _- _ _ _ _ _ 2772777.Total number of votesfor A. F. L.-International Union,United Automobile Workers of America---------------7221 'Total ballots''_'--------------_3.Total ballots 'challenged___'_____''------34.Total blank ballots_____------95.'Total void;ballots, _,------------------ ____------08.Total number of votes for C. I. O.-International Union,United Automobile Workers' of America --------------- 205The Regional Director, made no ruling upon the challenged ballotsl ineither of the two run-off ele'cti is inasmuch, as they could not affectthe results ' of the elections.The-Regional Director recommendedThat International Union, United Automobile' Workers of America,affiliatedwith the C., L 0., herein called the C. I. O. U. A. W., becertified as the exclusive representative for the purposes of collectivebargaining of the production and, maintenance employees at theChevrolet Motor Division, Baltimore, Maryland, and at the FisherBody Division (Plant #40)1, Detroit,Michigan.No objections -tothis recommendation having been filed'by any of the'parties, we sliall GENERAL MOTORS CORPORATION63certify the C. I. O.-U. A. W. as, such collective bargaining repro,seutative in- each of the two above-mentioned plants.The Regional' Director reported further, in his Second Supple-mental Elections Report, that he had,-on June 28, 1940, in the presenceof -representatives of the parties, opened the three ballots which hadbeen challenged in the election among the pattern makers, at theSaginawMalleableDivision,Saginaw,Michigan.The RegionalDirector: further reported that the three ballots were cast for thePattern Makers League of North America; affiliated with the A. F. ofL., herein called the Pattern Makers, and reported the tally of all theas follows:.,TotalallballotsValidvotesonly1.Total on eligibility.list -----------------------192.Total ballots cast ----------------- I -----------193.Total blank ballots--------------------------11104.Total void ballots---------------------------05.Totalvalid'votes,cast ------------------------19,96. 'Total number of votes for Pattern Makers League of North'America; affiliated with the A. F. L------------------9'7.Total number of votes for C. I.IO'.-International Union,United Automobile Workers of America_ ---- ---'-------98.Total numberof votes for neither----------------------------- 1The Regional' Director reported that neither the Pattern Makersnor the C. I. O.-U. A. W. had received a majority of the votes castin the aforesaid election, but that the total vote cast for both unionswas a majority of all the votes cast.He recommended that uponthe request of either the Pattern Makers or the C. I. 0.-U. A. W.,a run-off election be directed among the pattern ,makers at the afore-said plant by a ballot affording a choice only between the two labor'organizations.By letter, dated July '15, 1940,' the' C. L-:0'-U. A. W.requested the-Board-to hold s'u h'a run-off''election.The ''results of'',this election' show that' no collective -bargainingrepresentative has -been, selected by atmajori'ty of-the pattern makersat the Saginaw Malleable Division:The'petitioris for investigationplant will therefore be dismissed.'', > , -I" i- ''''" ln'itsMatter of Olin Corporation,Liberty Powder CompanyDivision andUnited ExplosiveWorkers of America,Local No. 1, IndependentLaborOrganization,23 N. L R B 1281See footnote1, supra 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD-plants where separate elections were being held among the patternmakers and among the production and maintenance employees chosethe Pattern Makers, such employees at each such plant would constitute a separate appropriate bargaining unit, and,further,that ifa majority of the pattern makers at any one of these plants chose theC. , I.O.-U. A. W., theywould constitute a separate appropriatebargaining unit, except that where a majority of the production andmaintenance employees at any such plant, also chose theC. I. 0.-U. A. W., then theemployees in such craft and the production andmaintenance employees together would constitute a single appropriateunit.The Board further provided that the production and mainte-nance employees at each plant in which a majority thereof chose theC. I. 0.-U. A.W., should constitute a single unit appropriate for thepurposes of collective bargaining,such unit to include also membersof any craft group at any such plant,-the majority of whom also chosethe C. I. -O.-U. A.W. unit in a craft election directed to be heldamong them.As theBoard stated in its Supplemental Decision, Certification ofRepresentatives,Direction of Run-OffElections,and Order,' theC. I. O.-U. A. W. hasbeen designated as the collective bargainingrepresentative of the production and maintenance employees at theSaginaw Malleable Division.The Board,however, withheld its de-termination of the appropriate unit and its certification of the C. I. 0.-U. A. W. with regardto this plant until it was determined whether ornot the pattern makers desired to be included in the same unit asthe production and maintenance employees.The Board,havingdetermined to dismiss the petition for investigation and certificationof the pattern makers at this plant, will proceed to certifythe C. I.0.-U. A. W. as therepresentative of the production and maintenanceemployees, excluding the pattern makers.Upon the entire record in these cases,the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTWe find that the following groups of employees of General MotorsCorporation constitute units appropriate for the purpose of collectivebargaining, and that said units will insure to employees of the Com-pany the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act:(1)Production and maintenance employees,andmechanicalemployees in engineering department shops, excluding direct repre-sentatives of the management,such as officers and directors of theCompany, sales managers and assistant sales managers,factory man-agers and assistant factory managers,directors and employees of sales,See footnote 3, supra. GENERAL MOTORS CORPORATION65accounting, Personnel and Industrial Relations Departments, directorsof purchases and assistant directors of purchases, superintendents, andassistant superintendents, general foremen; foremen and assistantforemen, and all other persons working in a supervisory capacity, in-cluding those having the right-to hire or discharge and those whoseduties include recommendation as to hiring or discharging (but not,leaders), and those employees whose work is of a confidential nature,time-studymen, plant protection employees (but not to includemaintenance patrolmen or fire patrolmen), all clerical employees,chief engineers and shift-operating engineers in power plants, design-ing (drawing board), production estimating and planning engineers,draftsmen and detailers, physicists, chemists, metallurgists, artists,designer-artists, and clay and plaster modelers (but not those whomake patterns), timekeepers,, technical school students, indenturedapprentices, and those technical or professional employees` who arereceiving special training, kitchen and cafeteria help, employed by theCompany at each of the following plants:Chevrolet Motor Division; Baltimore, Maryland.Fisher Body Division (Plant #40), Detroit, Michigan.(2)Production and maintenance employees, and mechanicalemployees in engineering department shops, excluding wood patternmakers and model makers, working on bench or machine (but notshaper hands), metal pattern makers working on bench or machine,model and pattern checkers, keller model "set-up men, and the: appren-tices of these classifications, direct representatives of the management,such as officers and,;;directors of the Company, sales managers andassistant sales managers, factory managers and assistant factory man-agers, directors and employees of sales, accounting, Personnel andIndustrial Relations departments, directors of purchases and assistantdirectors of purchases, superintendents and assistant superintendents,general foremen, foremen and assistant foremen, and all other personsworking in a supervisory capacity, including those having the righttohire or discharge and those whose duties include recommendation asto hiring or discharging (but not leaders), and those employees whosework is of a confidential nature, time-study men, plant protectionemployees (but not to include maintenance patrolmen 'or fire patrol-men), all clerical employees, chief engineers and shift-operating engi-neers in power plants, designing (drawing board),, production estimat-ing and planning engineers, draftsmen and detailers, physicists,chemists,metallurgists, artists, designer-artists and clay and plastermodelers, timekeepers, technical school students, indentured appren-tices, and those technical or professional employees who are receivingspecial training, kitchen and cafeteria help, employed by the Companyat the Saginaw Malleable Division, Saginaw, Michigan. 66DECISIONSOF 'NATIONAL LABOR RELATIONS BOARDSUPPLEMENTAL CONCLUSIONS OF LAWThe following groups of employees of General Motors, Corporationconstitute units appropriate for the purposes of collective bargaining,within the meaning of Section 9, (b) of the National Labor RelationsAct:(1)The employees in the work classifications set forth in paragraph(1) of the foregoing Supplemental Findings of Fact, at each of thefollowing plants:Chevrolet Motor Division, Baltimore, Maryland.' '-Fisher Body Division (Plant #40), Detroit, Michigan.(2)The employees in the work classifications set forth in paragraph(2) of the foregoing Supplemental Findings of Fact at the SaginawMalleable Division, Saginaw, Michigan.CERTIFICATION OF 'REPRESENTATIVES'By virtue of and, pursuant to the power vested in the NationalLabor Relations Board by Section (9) c of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations--Series 2,as amended,, it is herebyCERTIFIED 'that International Union, United AutomobileWorkersof America, affiliated with the C. I. O., 'has been designated and se-lected by a majority of all the production and maintenance em.ployoes, and mechanical employees in engineering' department shops,excluding direct representatives of the management, such as officersand directors of the Company, sales managers and assistant sales man-agers, factory managers and assistant factory managers, directors and,employees of sales, accounting, Personnel and Industrial Relations De-partments, directors of purchases and assistant directors of purchasessuperintendents and assistant superintendents, 'general ' foremeii,foremen and assistant foremen; and 'all other persons working in asupervisorycap'acity, including those having the-right to hire or'dis=charge and those whose 'duties include recommendation as to hiringor discharging '(but not leaders); and those employees whose'work is ofa confidential nature; time-study 'mcn; plant' protection employee's (biitnot to include maintenance patrolmen or fire'patrol'nen),' all clericalemployees, chief ' engineers and shift-operating engineers in 'powerplants, designing '(drawing board), production estimating'and planningengineers, draftsmen and detailers, 'physicists, chemists,metallur-gists,artists,designer-artists, and clay and plaster modelers (butnot those who make patterns), timekeepers, technical school students,indentured apprentices, and those technical -or professional employees (i,-,GENERAL MOTORS-,CORPORATION67,who are receiving special training, kitchen and cafeteria help, em-ployed by the Company at each of the following plants:Chevrolet Motor Division, Baltimore, Maryland.Fisher Body Division (Plant #40), Detroit, Michigan.tis their representati've for, the purposes of collective bargaining, andthat, pursuant' to the provisions of Section(a) of the National La-bor'Relations Act, 'International UuiouUnited' Automobile Workersof'Anierica affiliated with the C. I. 0., is the exclusive'representativeof all .such employees at each of the above-named `plants for the pur-poses of . collectii e bargaining in respect to rates. 'of.'pay, wages,hours of work, and other conditions of employment; and it is furtherCERTIFIED that International Union, United Automobile WorkersofAmerica, affiliated with the C. 'I..0.; has been designated andployees, and mechanical employees in engineering, department shops,excluding-wood pattern makers and model makers, working on benchor machine (but not shaper hands), metal pattern makers working on.bench or machine, model and pattern checkers, keller model set-upmen, and the apprentices of these classifications, direct representa-tives of the management, such as officers and directors of the Company,salesmanagers and assistant sales managers, factory managers andassistant factory managers, directors and employees of sales, account-ing,Personnel and Industrial Relations Departments, directors ofpurchases and assistant directors of purchases, superintendents andassistant superintendents, general foremen, foremen and assistantforemen, and all other persons working in a supervisory capacity,including those having the right to hire or discharge and those whoseduties include recommendation as to hiring or discharging (but notleaders), and those employees whose work is of a confidential nature,time-study men, plant protection employees (but not to include main-tenance patrolmen or fire patrolmen), all clerical employees, chiefengineers and shift-operating engineers in power plants, designing(drawing board), production estimating and planning engineers,draftsmen and detailers, physicists, chemists, metallurgists, artists,designer-artists and clay and plaster modelers, timekeepers, technicalschool students, indentured apprentices, and those technical or pro-fessional employees who are receiving special training, kitchen andcafeterial help, employed by the Company at the Saginaw MalleableDivision, Saginaw, Michigan, as their representative for the purposesof collective bargaining, and that, pursuant to the provisions of Section9 (a) of the National Labor Relations Act, International Union, UnitedAutomobile Workers of America, affiliated with the C. I. 0., is theexclusive representative of all such employees at each of the above-named plants respectively for the purposes of collective bargaining in 68DECISIONSOF NATIONALLABOR RELATIONS BOARDrespect torates ofpay, wages, hours of work, and otherconditions ofemployment.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petitions for investigation andcertification of representatives of the pattern makers employed byGeneralMotors Corporation at the ' Saginaw Malleable Division,Saginaw, Michigan, be, and they hereby are, dismissed.MR. EDWIN S. SMITH, dissenting in part:For the reasons expressed in my concurring opinions inMatter ofR. K. LeBlond Machine Tool Co., Cincinnati Electrical Tool Co.,andIndependent Employees Organization,1°I would direct a run-off electionamong the pattern makers at the Saginaw Malleable Division, andwould drop the "neither" from the ballot.IU 22 N. L. R. B 465.1